Citation Nr: 0638999	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  98-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to August 4, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to May 8, 2001 for 
the grant of service connection for type II diabetes 
mellitus.

3.  Entitlement to an effective date prior to May 8, 2001 for 
the grant of service connection for coronary artery disease 
with hypertension.

4.  Entitlement to an increased rating for service-connected 
type II diabetes mellitus, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for service-connected 
coronary artery disease with hypertension, currently 
evaluated as 60 percent disabling.

6.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased (compensable) rating for 
service-connected calcaneal spurs.

9.  Entitlement to compensation under 38 U.S.C. § 1151 for 
Parkinson's disease.

10.  Entitlement to compensation under 38 U.S.C. § 1151 for 
claimed loss of sense of smell.

11.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

12.  Entitlement to an effective date prior to May 8, 2001 
for payment of SMC based on housebound status.

13.  Entitlement to service connection for a right leg 
disability.

14.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran, A.P., and N.P., Jr.




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to May 
1956 and from August 1956 to December 1969.  Service in Korea 
and Vietnam is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO).  The veteran, his spouse, and son testified at a 
hearing conducted by the undersigned at the RO in October 
2000.

Procedural history

This case was previously before the Board in February 2001, 
at which time the Board remanded the veteran's increased 
rating claims for PTSD, bilateral knee disabilities, and 
calcaneal spurs; his claim for benefits under 38 U.S.C.A. 
§ 1151 for Parkinson's Disease and loss of sense of smell; 
his service connection claim for coronary artery disease; and 
his claim for entitlement to a total rating based upon 
individual unemployability (TDIU).  [The remote procedural 
history of the aforementioned claims was discussed in detail 
in the Introduction of the Board's February 2001 remand and 
will not be repeated here.]  

Following the Board's remand, the RO increased the disability 
rating assigned the veteran's PTSD from 50 percent to 100 
percent, effective August 4, 1997, which was the effective 
date of service connection for PTSD.  The veteran 
subsequently perfected an appeal as to the effective date of 
service connection for PTSD.

The RO granted the veteran service connection for type II 
diabetes in a May 2002 rating decision.  A 20 percent rating 
was assigned, effective July 9, 2001; an earlier effective 
date of May 8, 2001 was granted by the RO on May 12, 2003.  
The May 12, 2003 RO rating decision also granted service 
connection for coronary artery disease with hypertension, 
secondary to the service-connected type II diabetes mellitus.  
A 60 percent rating was assigned, also effective May 8, 2001.  
The veteran subsequently perfected an appeal of the ratings 
assigned for diabetes and coronary artery disease, as well as 
the effective date of service connection for these 
conditions.

On May 20, 2003, shortly after the veteran was granted a 100 
percent rating for PTSD and a 60 percent rating for coronary 
artery disease and hypertension, he was also awarded SMC 
based on being housebound, effective May 8, 2001.  The same 
May 20, 2003 rating decision which granted SMC for housebound 
status denied SMC based on the need for regular aid and 
attendance of another person.  The veteran duly perfected 
appeals as to the effective date of SMC for housebound status 
and the denial of SMC based on the need for regular aid and 
attendance.

As for the remaining issues which were remanded by the Board, 
the RO again denied the veteran an increased rating for his 
bilateral knee disability and calcaneal spurs, as well as 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
Parkinson's Disease and claimed loss of sense of smell.  All 
of these issues are now once again before the Board.

The RO also denied the veteran service connection for a 
bilateral leg disability in a December 2002 rating decision.  
In a May 24, 2003 statement, the veteran's attorney inn 
essence expressed disagreement with that decision.  The RO 
has yet to issue a statement of the case (SOC) regarding the 
matter of service connection for a bilateral leg disability.

All of the issues on appeal listed above, with the exception 
of the veteran's earlier effective date claims for PTSD, 
diabetes, and coronary artery disease with hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


Issues not on appeal

The issue of the veteran's entitlement to VA benefits for 
Parkinson's disease under the provisions of 38 U.S.C. § 1151 
is currently on appeal.  The veteran alternatively contended 
that he had Parkinson's disease as being directly due to 
military service 
(claimed as due either to an in-service head injury or 
presumed exposure to herbicides).  He was denied service 
connection for Parkinson's disease on that basis in a May 
2006 rating decision.  To the Board's knowledge, the veteran 
has not disagreed with that decision and the issue of service 
connection for Parkinson's disease is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Only the § 1151 claim is currently before the Board.

One of the issues before the Board in February 2001 was the 
veteran's entitlement to an increased disability rating for 
PTSD, then rated 50 percent disabling.    
A 100 percent rating was subsequently granted for PTSD by the 
RO.  That issue accordingly has been resolved.

The Board's February 2001 remand also directed the RO to 
issue a SOC regarding the issue of entitlement to TDIU.  As 
explained above, however, following the Board's remand the RO 
awarded the veteran a 100 percent schedular rating for PTSD.  
The TDIU claim is therefore moot and will be discussed no 
further herein.  See Herlehy v. Principi, 15 Vet. App. 33 
(2001) [holding that a claim for TDIU becomes moot if the 
veteran is awarded a 100 percent schedular rating].




FINDINGS OF FACT

1.  The veteran was granted service connection for PTSD in a 
February 1998 rating decision, effective August 4, 1997.  He 
was notified of this decision by way of a letter from the RO 
dated February 26, 1998.

2.  The veteran did not file a notice of disagreement 
regarding the effective date of service connection for PTSD 
within one year after he was sent notice of the February 1998 
rating decision.

3.  The veteran's claim for service connection for type II 
diabetes was received by the RO on August 6, 2001.

4.  Service connection for coronary artery disease with 
hypertension was granted as secondary to the veteran's 
service-connected type II diabetes in a May 12, 2003 rating 
decision.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an effective date 
prior to August 4, 1997 for the grant of service connection 
for PTSD is dismissed.  38 C.F.R. §§ 20.201, 20.302, 20.1103 
(2006); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  There is no basis in law for the assignment of an 
effective date earlier than May 8, 2001 for the award of 
service connection for type II diabetes.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2006).

3.  There is no basis in law for the assignment of an 
effective date earlier than May 8, 2001 for the award of 
service connection for coronary artery disease with 
hypertension.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.310, 3.114, 3.400, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking earlier effective dates for the grant 
of service connection for PTSD, type II diabetes, and 
coronary artery disease with hypertension.  The remaining 
issues on appeal are being remanded as described below.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is therefore generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [noting that the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained below, however, the facts in this case 
as they pertain to the effective date issues are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the earlier effective date issues here 
on appeal.  The outcome hinges on the application of the law 
to evidence which is already in the file, namely the date of 
filing of the veteran's original service connection claims 
(and for the PTSD claim, the date he was notified of the 
award of service connection and the effective date 
therefore).  No amount of additional evidentiary development 
would change the outcome of this case or otherwise change the 
date the veteran filed his service-connection claims for 
diabetes and coronary artery disease (or the date the veteran 
was notified of the award of service connection and the 
August 4, 1997 effective date for PTSD).  

Therefore, no VCAA notice is necessary.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See generally Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Although the notice provisions of the VCAA are inapplicable 
in this case, the Board notes they have been complied with in 
any event.  The veteran was sent a letter from the RO in 
March 2006 pursuant to the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which informed him of the 
evidence needed to substantiate the earliest possible 
effective date for the various issues here on appeal.  The 
March 2006 letter informed the veteran that "[i]f we grant 
your claim, the beginning date of your entitlement or 
increased entitlement to benefits will generally be based on 
the following factors:

?	When we received your claim (for example, if you filed a 
claim with VA within one year of your separation from 
the military, entitlement will be from the day following 
the day you left the military); or

?	When the evidence shows a level of disability that 
supports a certain rating under the rating schedule."  

The March 2006 letter also instructed the veteran that "[i]f 
you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of disability or when it 
began, please tell us or give us that evidence now."

Thus, the veteran received appropriate notice under 
38 U.S.C.A. § 5103.  The Board also notes that the veteran is 
represented by an attorney who is presumably familiar with 
the provisions of the VCAA, and well aware of the type of 
evidence needed to substantiate the earlier effective date 
claims here on appeal.  Neither the veteran nor his attorney 
has identified any evidence which has not been obtained.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, and was provided ample opportunity to submit 
evidence and argument in support of his claims.  

The Board will therefore proceed to a decision on the merits.

1.  Entitlement to an effective date prior to August 4, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

Pertinent Law and Regulations

Effective dates - service connection

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 C.F.R. § 3.151(a) 
(2006).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See Brannon v. West, 12 Vet. App. 32 (1998).

Analysis

The veteran was initially granted service connection for PTSD 
in a February 1998 rating decision.  A 10 percent rating was 
assigned, effective August 4, 1997.  He was notified of that 
decision and of his appeal rights by letter from the RO dated 
February 28, 1998.  The veteran subsequently disagreed with 
the assigned disability rating only.  Thereafter, the rating 
assigned for PTSD was increased to 50 percent in an August 
2000 rating decision, and then to 100 percent in a May 20, 
2003 rating decision.  For each of these increases, the 
effective date assigned was the effective date of service 
connection, namely August 4, 1997.

In June 2003, following the award of a 100 percent rating for 
PTSD, the veteran's attorney submitted a statement requesting 
"an earlier effective date for service connection for PTSD 
and a 100% disability rating for the disorder."  Because the 
100 percent rating assigned for PTSD was made effective from 
the effective date of service connection, the attorney's June 
2003 statement was essentially a request for an earlier 
effective date for the grant of service connection for PTSD.  
When the RO denied the claim, this appeal followed.

Given the procedural history outlined above, and after 
reviewing the file, the Board finds that the veteran's 
earlier effective date claim for PTSD must be dismissed.  The 
effective date of service connection for PTSD was established 
in the February 1998 rating decision (notice of which the 
veteran received that same month).  The veteran thereafter 
had one year to file a notice of disagreement as to the 
effective date assigned.  See 38 U.S.C.A. § 5107 (West 2002) 
; 38 C.F.R. § 20.302 (2006).   
This he did not do, and the unappealed February 1998 rating 
decision became final as to the establishment of an effective 
date of August 4, 1997 for the award of service connection 
for PTSD.  See 38 C.F.R. § 20.1103 (2006).  
 
The veteran's initial disagreement as to the effective date 
assigned for PTSD was filed several years after the RO 
decision.  Indeed, the first suggestion from the veteran of 
any disagreement with the effective date of service 
connection for PTSD was the June 2003 statement from his 
attorney.  That document, however, was submitted over four 
years after the time period for filing a notice of 
disagreement for the effective date of service connection had 
expired, and it cannot serve as a valid notice of 
disagreement as to that issue.  

The Board further observes that while the veteran did in fact 
file a notice of disagreement as to the disability rating 
assigned for PTSD within the time allowed by 38 C.F.R. 
§ 20.302, that document did not refer in any way to the 
effective date of service connection.  It is clear that 
although statements from claimants must be read liberally by 
VA, a notice of disagreement as to disability rating does not 
constitute a notice of disagreement as to effective date.  As 
recently explained by the Court in Dingess, degree of 
disability and effective date are completely separate issues.  

Moreover, a notice of disagreement as to degree of disability 
does not somehow serve as a "placeholder" which allows the 
veteran additional time to file a notice of disagreement as 
to the effective date assigned.  

The Court recently held in Rudd v. Nicholson, 20 Vet. App. 
296 (2006), that where a rating decision which established an 
effective date for service connection becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based clear and unmistakable 
error (CUE).  The veteran, however, has not suggested that 
the February 1998 rating decision contained CUE, nor has the 
RO adjudicated the matter.  The matter of whether the 
February 1998 rating decision contained CUE is therefore not 
before the Board.  

While the veteran's attorney has not suggested that the 
February 1998 rating decision contained CUE, she has argued 
that a January 1972 rating decision which denied service 
connection for a nervous condition (and the notice letter 
that accompanied it) did contain CUE.  The matter of whether 
the January 1972 rating decision contained CUE has also not 
been adjudicated by the RO.  Again, if the veteran or his 
attorney wish to file a CUE claim regarding any prior rating 
decision, they should contact the RO.  

In short, if the veteran believed that the effective date for 
service connection for PTSD assigned by the February 1998 
rating decision was incorrect, his proper recourse was to 
file a notice of disagreement regarding effective date within 
one year of being notified of the RO's decision.  Because the 
veteran did not do this, the February 1998 rating decision 
became final.  That being the case, the veteran is left with 
only one option in his attempt to obtain an earlier effective 
date: a claim alleging that the February 1998 rating decision 
contained CUE.  See Rudd, supra.  Such has yet to be 
presented by the veteran or adjudicated by the RO.  The 
February 1998 rating decision therefore being final as to the 
matter of effective date, and in the absence of a properly 
appealed CUE claim, the Board must dismiss the claim.  

The Board of course realizes that the RO developed this 
matter on its merits rather than dismissing it due to 
untimely filing.  See the July 2004 statement of the case.  
This may be because there was some confusion at the time 
concerning whether earlier effective date claims could be 
raised at any time, notwithstanding the clear meaning of the 
law and VA regulations.  Any such confusion has, however, 
been dissipated via the decision of the Court in Rudd.  In 
that decision, the Court in essence stated that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final  See 
Rudd, 20 Vet. App. at 300.  The Court further indicated that 
because "there is no proper claim in this case", the matter 
was dismissed.  

Pursuant to VAOPGCPREC 9-99, the Board may dismiss any appeal 
which is not timely filed.  Based on the procedural history 
of this case, and particularly in light of Rudd, the Board 
has no alternative but to dismiss the appeal as to this 
issue.  
   
2.  Entitlement to an effective date prior to May 8, 2001 for 
the grant of service connection for type II diabetes 
mellitus.

Pertinent Law and Regulations

The general law and regulations regarding effective dates 
have been set forth above and will not be repeated.

Effective dates - liberalizing legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2006).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2006).

If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2) (2006).

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2006).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2006); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include type II diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.816(b) 
(2006).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added type II 
diabetes as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2006).

Analysis

As was alluded to in the Introduction, in a rating May 2002 
rating decision, the RO granted service connection for Type 
II diabetes mellitus. An effective date of may 8, 2001 was 
subsequently assigned for service connection, based on 
liberalizing legislation which was effective on that date.  
The veteran has challenged the assigned effective date, 
although his reasons for doing so are obscure.  
Notwithstanding the lack of specific argument by or on behalf 
of the veteran, the Board has explored all possible avenues 
in an effort to assign the earliest possible effective date.  

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., type II diabetes] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus filed by veteran, including 
between September 25, 1985 and May 3, 1989.  He does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1). 

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001 (the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides).  See Liesegang, supra.  Indeed, the first 
communication from the veteran to the RO regarding diabetes 
came on August 6, 2001, at which time the veteran submitted 
his original claim for service connection for diabetes 
mellitus.  

Neither the veteran nor his attorney has identified any 
document in the claims file which they contend is a pre-
August 2001 service-connection claim for diabetes.  The Board 
has been similarly unsuccessful.  See Servello v. Derwinski, 
3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  Thus, an earlier effective date 
is not warranted under 38 C.F.R. § 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in December 1969.  He does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is also 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  That regulation stipulates that if 
a claim for benefits is filed or reviewed by VA within one 
year after the issuance of the liberalizing law, benefits may 
be authorized from the effective date of the liberalizing 
law.  Such is the situation in this case.  The veteran filed 
his service-connection claim for type II diabetes in August 
2001.  Because the claim was filed within one year from May 
8, 2001 - the effective date of the law adding type II 
diabetes to the list of presumptive provisions for herbicide-
exposed veterans - the earliest effective date allowed is the 
effective date of the liberalizing law, in this case May 8, 
2001.  This is in fact the effective date assigned by the RO.   

Turning to 38 C.F.R. § 3.400, that regulation provides that 
where, as here, the claim is received more than one year 
following service separation, the effective date of an award 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  As noted above, the veteran's 
initial service connection claim for diabetes was received by 
the RO in August 2001.  Because the effective date assigned 
for diabetes is earlier than that date, the provisions of 38 
C.F.R. § 3.400 do not help the veteran and an earlier 
effective date is not warranted under that regulation.

In summary, the provisions of 38 C.F.R. §§ 3.400 and 3.816 do 
not avail the veteran because his initial service-connection 
claim for diabetes in was filed in August 2001 - several 
months after the currently assigned effective date of service 
connection.  The provisions of 38 C.F.R. § 3.114 also do not 
help the veteran as the earliest effective date allowable 
under that regulation is the date of the liberalizing law, in 
this case May 8, 2001 (the date type II diabetes was added to 
the list of presumptive conditions for herbicide-exposed 
veterans).  Such date coincides with the effective date 
already assigned.  

Based on the facts of this case, therefore, the Board 
concludes that entitlement to an effective date for service 
connection for type II diabetes earlier than that currently 
assigned, May 8, 2001, is not shown.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to an effective date prior to May 8, 2001 for 
the grant of service connection for coronary artery disease 
with hypertension.

The May 12, 2003 rating decision awarded the veteran service 
connection for coronary artery disease with hypertension as 
secondary to his service-connected type II diabetes.  See 
generally 38 C.F.R. § 3.310 (2006) [outlining the 
requirements for secondary service connection].  The same 
effective date, May 8, 2001, was assigned.  

After having carefully considered the matter, the Board is of 
the opinion that the effective date of the liberalizing 
legislation, May 8, 2001, which service as the effective date 
for service connection for the veteran's diabetes mellitus, 
also serves as the effective date for secondary service 
connection for the veteran's coronary artery disease with 
hypertension.  The veteran and his counsel have provided no 
cogent argument to the contrary.  The board, for its part, 
cannot identify any date prior to May 8, 2001 which could 
possibly serve as an effective date for service connection.   

The veteran filed a claim for service connection for coronary 
artery disease on a direct basis in March 1998.  That claim 
was denied by the RO, the direct service connection issue was 
appealed, it was subject to the Board's remand in February 
2001, and service connection on a direct basis was never 
granted.  It does not appear that the veteran ever filed a 
claim for service connection for coronary artery disease as 
secondary to diabetes mellitus.  Rather, the RO evidently 
granted service connection on a secondary basis on its own 
initiative, which served to moot out the direct service 
connection claim.  

The Board does not believe that the March 1998 claim of 
entitlement to direct service connection may be deemed to 
also be a  secondary service connection claim, since 
secondary service connection was not mentioned, nor can such 
be reasonably inferred from the veteran's statement.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while VA must 
interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant].  In any event, even if the March 1998 claim can 
somehow be read to encompass a secondary service connection 
claim, 38 C.F.R. § 3.400 provides that the effective date of 
service connection shall be the date of receipt of claim, or 
date entitlement arose, whichever is later.  In this case, 
entitlement did not arise until May 8, 2001 - the effective 
date of the liberalizing legislation which allowed for 
presumptive service connection for diabetes mellitus.  

There is therefore no basis in law for the award of an 
effective date prior to May 8, 2001 for coronary artery 
disease with hypertension.  The benefit sought on appeal is 
accordingly denied.  


ORDER

The claim of entitlement to an effective date prior to August 
4, 1997 for the grant of service connection for PTSD is 
dismissed.

An effective date prior to May 8, 2001 for the grant of 
service connection for type II diabetes mellitus is denied.

An effective date prior to May 8, 2001 for the grant of 
service connection for coronary artery disease with 
hypertension is denied.






	(CONTINUED ON NEXT PAGE)





REMAND

4.  Entitlement to an increased rating for service-connected 
type II diabetes mellitus, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for service-connected 
coronary artery disease with hypertension, currently 
evaluated as 60 percent disabling.

6.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased (compensable) rating for 
service-connected calcaneal spurs.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Parkinson's disease.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed loss of sense of smell.

11.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

12.  Entitlement to an effective date prior to May 8, 2001 
for payment of special monthly compensation based on 
housebound status.

13.  Entitlement to service connection for a right leg 
disability.

14.  Entitlement to service connection for a left leg 
disability.

The veteran also seeks various other VA benefits.  Before the 
Board can adjudicate these claims, however, additional 
development must be accomplished.

Reasons for remand

VCAA notice

After a careful review of the record, the Board notes that, 
although VCAA notice was provided to the veteran in 
connection with the various claims currently on appeal, there 
has been no VCAA compliance letter issued regarding the issue 
of an increased rating for diabetes and coronary artery 
disease with hypertension.  VCAA notice also has yet to be 
provided the veteran for his service-connection claim for a 
bilateral leg condition.  Moreover, while the veteran was 
provided a VCAA notice letter in January 2004 which nominally 
addressed the veteran's § 1151 claims, such letter did not 
inform the veteran of the type of evidence needed to 
substantiate the claims.  

The case must therefore be remanded so that additional VCAA 
notice compliance action addressing these deficiencies can be 
accomplished.

Stegall considerations

The Board's February 2001 remand requested that the RO afford 
the veteran a VA examination to determine the current nature 
and severity of his service-connected bilateral knee 
arthritis and calcaneal spurs.  The Board also requested that 
such examination differentiate between the symptomatology 
associated with the aforementioned musculoskeletal 
disabilities and that associated with Parkinson's disease.

The Board's February 2001 remand also requested that the RO 
obtain a VA examination to determine the etiology of the 
veteran's Parkinson's disease and loss of sense of smell, 
particularly addressing his contention that these 
disabilities were the result of VA sinus surgery in June 
1992.

Examinations addressing the Board's requests, however, were 
not obtained.  What the RO did obtain was a group of one-
sentence examination reports dated in November 2002 which do 
not answer the questions posed in the Board's remand.  
Moreover, an April 2003 VA examination report, styled a 
"neurological exam", merely noted that the veteran has 
Parkinson's disease without addressing the key question of 
whether such was related to VA treatment.  The examiner 
expressed his belief that an additional examination was not 
necessary.  However, it is the prerogative of the Board to 
determine when the record is complete for appellate purposes 
or when an examination is needed, the caprices of the 
individual examiner notwithstanding.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions 
regarding the need for various VA examinations, the case must 
be remanded so that such can be accomplished.

Olsen considerations

It does not appear from the record that the veteran has ever 
been afforded a VA examination addressing the current nature 
and severity of his diabetes and coronary artery disease with 
hypertension.  The disability ratings currently in effect for 
these conditions were assigned primarily on the strength of 
VA outpatient treatment records which are now at least four 
years old.  

The Court has held that where the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].  VA's duty 
to assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

Because the evidence of record does not address the current 
nature and severity of the veteran's diabetes and coronary 
artery disease with hypertension, a current examination is 
necessary to reach a decision on this claim.  Accordingly, 
the case must be remanded so that an additional VA 
examination can be conducted to evaluate the current nature 
and severity of the veteran's diabetes and coronary artery 
disease with hypertension.

Manlincon considerations

As noted in the Introduction, the veteran was denied service 
connection for a bilateral leg disability in a December 2002 
rating decision.  In a May 24, 2003 statement, the veteran's 
attorney expressed disagreement therewith.  The RO has yet to 
issue a SOC regarding the matter of service connection for a 
bilateral leg disability.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim for issuance of a SOC.

Inextricably intertwined issues

Also on appeal are the veteran's claims of entitlement to SMC 
for aid and attendance and entitlement to an earlier 
effective date for SMC based on being housebound.  

The aid and attendance claim is inextricably intertwined with 
the veteran's § 1151 claim for Parkinson's disease.  Indeed, 
it appears from the medical evidence of record that the 
veteran's primary source of debility is the Parkinson's 
disease.  
The resolution of the aid and attendance claim is therefore 
largely dependent on the outcome success of the § 1151 claim 
for Parkinson's disease, which the Board is remanding.  

Moreover, as explained above, the Board is also remanding 
several increased rating claims to obtain a VA examination 
addressing the current severity of the veteran's bilateral 
knee disability, calcaneal spurs, diabetes, coronary artery 
disease, and hypertension.  The severity of these 
disabilities as reflected in the requested VA examination(s) 
will provide a clearer picture of the veteran's current 
disability picture and the potential need for aid and 
attendance.  As with the § 1151 claim for Parkinson's 
disease, the outcome of the increased rating claims on 
appeal, and the examination obtained to evaluate these 
claims, will impact the resolution of the veteran's SMC claim 
of aid and attendance.  As such, the veteran's aid and 
attendance claim is inextricably intertwined with his 
increased ratings claims and his § 1151 claim for Parkinson's 
disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].

The veteran's claim of entitlement to an earlier effective 
date for the payment of SMC based on housebound status is 
also inextricably intertwined with the § 1151 claim for 
Parkinson's disease.  Although the veteran was granted SMC 
for housebound status based on the assignment of a 100 
percent evaluation for PTSD and a 60 percent evaluation for 
coronary artery disease, if his § 1151 claim for Parkinson's 
disease is granted on remand, such could potentially result 
in an even earlier effective date for housebound status based 
solely on the effects of Parkinson's disease.  As such, the 
veteran's claim of entitlement to an earlier effective date 
for the payment of SMC based on housebound status must be 
remanded and readjudicated pending the readjudication of the 
veteran's § 1151 claim for Parkinson's disease.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his attorney with a notice letter 
regarding his increased rating claims for 
type II diabetes and coronary artery 
disease with hypertension, his service 
connection claims for a bilateral leg 
disability, and his § 1151 claims for 
Parkinson's Disease and loss of sense of 
smell which complies with the 
notification requirements of the VCAA.  
In connection therewith, the veteran 
should be asked to identify any recent 
(2003 or later) medical examination and 
treatment records pertaining to any of 
the claimed disabilities now in remand 
status.  Any such records so identified 
should be obtained and associated with 
the veteran's VA claims folder. 

2.  VBA should schedule the veteran for a 
VA examination to determine the nature 
and present severity of his service-
connected bilateral knee disability, 
calcaneal spurs, type II diabetes, and 
coronary artery disease with 
hypertension.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  

With respect to the veteran's bilateral 
knee disability and calcaneal spurs, any 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination on movement should be 
noted in the examination report.  The 
examiner should also, to the extent 
practicable, distinguish between the 
symptomatology associated with the 
veteran's bilateral knee disability and 
calcaneal spurs and that associated with 
Parkinson's disease.

The examiner should also express and 
opinion as to whether it is as likely as 
not the veteran's Parkinson's disease 
and/or claimed loss of sense of smell are 
related to his June 1992 sinus surgery.  

Finally, the examiner should express an 
opinion as to whether the veteran is in 
need of aid and attendance.  If the 
examiner determines that the veteran is 
in need of aid and attendance, s/he 
should specify what disability or 
combination of disabilities has resulted 
in such impairment.

Any specialist consultations and/or 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the increased rating and § 1151 claims on 
appeal, together with the matter of 
entitlement to SMC based on the need for 
aid and attendance and the matter of an 
earlier effective date for SMC for 
housebound status.  If any of the 
benefits sought remain denied, either in 
whole or in part, the veteran and his 
attorney should be provided with a SSOC 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

4.  After obtaining any evidence 
identified by the veteran following the 
issuance of the VCAA notice letter, and 
after undertaking any additional 
development it deems necessary, VBA 
should readjudicate the veteran's claims 
for service connection for a bilateral 
leg disability.  If the claim is denied, 
in whole or in part, VBA should provide 
the veteran and his attorney with a SOC.  
The veteran should be advised of his 
appeal rights.  If an appeal is 
perfected, the case should be returned to 
the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


